                Case 5:18-cr-00348-LHK Document 27 Filed 01/10/19 Page 1 of 2



 1   DORON WEINBERG (SBN 46131)
     LAW OFFICES OF DORON WEINBERG
 2   523 Octavia Street
     San Francisco, CA 94102
 3   Telephone: (415) 431-3472
     Facsimile: (415) 552-2703
 4   Email: doronweinberg@aol.com

 5   Attorney for Defendant
     VASILE MEREACRE
 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
                                              SAN JOSE DIVISION
 9

10
     UNITED STATES OF AMERICA,                        )     CASE NO. CR-18-00348 LHK (SVK)
11                                                    )
                     Plaintiff,                       )     STIPULATION MODIFYING
12                                                    )     CONDITIONS OF PRETRIAL RELEASE;
             vs.                                      )     (PROPOSED) ORDER
13                                                    )
     VASILE MEREACRE, et. al.,                        )
14                                                    )
                 Defendants.                          )
15   __________________________________               )

16
             IT IS HEREBY STIPULATED between the parties, Assistant United States Attorney
17
     Susan Knight for Plaintiff, United States of America, and Doron Weinberg, attorney for
18
     defendant Vasile Mereacre, that defendant’s pretrial release be modified to eliminate the
19
     requirement of a curfew.
20
     ///
21
     ///
22
     ///
23
     ///
24

25   _____________________________________________
     Stipulation Modifying Conditions of Pretrial Release
26   (Proposed) Order (Case No. CR-18-00348 LHK)
                Case 5:18-cr-00348-LHK Document 27 Filed 01/10/19 Page 2 of 2



 1            All other conditions of defendant Mereacre’s pretrial release shall remain the same.

 2

 3   Dated: January 10, 2019                          Respectfully submitted,

 4                                                    LAW OFFICES OF DORON WEINBERG

 5                                                    /s/ Doron Weinberg
                                                      DORON WEINBERG
 6                                                    Attorney for Defendant
                                                      VASILE MEREACRE
 7
     Dated: January 10, 2019                          ALEX G. TSE
 8                                                    United States Attorney
                                                      Northern District of California
 9

10
                                                  By: /s/ Susan Knight
11                                                   SUSAN KNIGHT
                                                     Assistant United States Attorney
12                                                   Attorney for Plaintiff

13

14

15                                           (PROPOSED) ORDER

16            Good cause appearing therefor, IT IS HEREBY ORDERED that the conditions of

17   defendant Vasile Mereacre’s pretrial release are modified to eliminate the requirement of a

18   curfew. All other conditions of defendant’s pretrial release shall remain in effect.

19

20

21   Dated:                                           _______________________________________
                                                      HONORABLE SUSAN VAN KEULEN
22                                                    Magistrate Judge, U.S. District Court

23

24

25   _____________________________________________
     Stipulation Modifying Conditions of Pretrial Release
26   (Proposed) Order (Case No. CR-18-00348 LHK)
